Title: To James Madison from an Unidentified Correspondent, [ca. 1 June] 1812
From: 
To: Madison, James


Sir
[Philadelphia, ca. 1 June 1812]
Permit an American born Citizen of Philada. to suggest his own, as well as the Ideas of many others, of a sudden war and also of a contrary course. A Declaration of war against England at the present time, would expose to the danger of capture 5 or 600 vessels of all descriptions, together with their sailors and cargoes, would involve in ruin and difficulty a majority of Your Merchants and at least half of the insurance offices and Underwriters.
If a war is to remove all restrictions on Commerce & the Spaniards and Portuguese become Neutral, they will increase their shipping Interest, and supply the United States with all we want, and carry away the produce of our soil, that is wanted in other countries. How great a share of British Interest will be employed, I cannot say. Such a state of trade would be precisely what Great Britain wishes, for all the Large ships owned in this country must be sold for a mere trifle or lay and rot, not soon to be reinstated. This course of things would transfer our carrying trade to others, perhaps never to revive and would inevitably ruin thousands who now depend for support solely on the shipping business. The loss of our vessels and sailors now on the ocean, would assist the Power, we wish to injure. Suppose that instead of this course, the Embargo and non-importation Laws were to be continued in force for 30 or 60 days, your war preparations still progressing—this would allow a sufficient time for nearly all your vessels and sailors to return & the loud clamours in England on account of the scarcity of provisions, may produce a revocation of the Orders on Council and avert the calamity of a War. France has as yet done nothing effectual for our trade—in a few weeks more, however, we shall have an opportunity of observing, what it is her intention to do. If you were to recommend such a course to Congress it would have a tendency to unite the people. At present almost all the reflecting part of the inhabitants from Philada to the Eastward are ave[r]se to a War with England at this time. War should never be commenced, but in conformity with the wishes and feelings of the people.
Another course is the one pointed out by Mr. Pope’s resolution in the Senate, which was not supported in that body and if hereafter it were to detach one of the Powers before we could go to war with the other, an Embargo must be laid. Another course is, to allow our vessels to arm, against all, in defence of Lawful trade, this would perhaps in time produce a war. Whatever is done, ought not to promote the interests of other Nations over our own—besides, our Army is not as yet ready to act, neither can it be for some months—and even if [it] were to conquer the Upper parts of Canada, it would injure England, but would not certainly be any advantage to ourselves. But if War is put off and finally averted, it will cause your Administration to be very generally approved of & it will rescue your Country from danger. Your conduct, heretofore, has aimed at peace, and your country calls for a continuation of it’s blessings for some time at least. That you may avert the evils of war is the sincere wish and ardent prayer, of a Friend to you and to his country.
